ICJ_082_ArbitralAward1989_GNB_SEN_1991-11-12_JUD_01_ME_06_FR.txt. 106

OPINION INDIVIDUELLE DE M. SHAHABUDDEEN
[Traduction]

Je suis d’accord avec la décision de la Cour. J’estime toutefois que celle-
ci, sur certains points, aurait pu se montrer plus ferme encore. Sur le point
capital de savoir si le Tribunal aurait dû répondre à la seconde question
qui lui était posée dans le compromis d’arbitrage, la Cour reconnaît la
validité de la sentence en considérant qu’en se disant non compétent pour
répondre à cette question le Tribunal avait interprété le compromis de
l’une des manières dont il était possible de l’interpréter sans qu’il y ait
méconnaissance manifeste de sa compétence. La Cour ne s’est pas
prononcée ensuite sur la justesse de l’interprétation du Tribunal, et ce
à cause de sa conception de la portée de sa propre compétence en cette af-
faire. Je précise ci-après les raisons pour lesquelles je soutiens, première-
ment, que, sous réserve des considérations relatives à la sécurité du pro-
cessus arbitral quant au caractère définitif des sentences, la compétence de
la Cour ne l’empêchait nullement de se prononcer sur la justesse de l’in-
terprétation que le Tribunal a fait sienne et, deuxièmement, que cette
interprétation était en fait l'interprétation correcte.

I. LA COUR AVAIT-ELLE COMPETENCE POUR SE PRONONCER SUR LA JUSTESSE
DE L’INTERPRÉTATION DU COMPROMIS PAR LE TRIBUNAL ?

Le grief principal de la Guinée-Bissau est que le Tribunal arbitral a
failli à sa tâche, car il était tenu de répondre à la seconde question du
compromis d'arbitrage et il ne l’a pas fait, raison pour laquelle la sentence
est nulle. I] me semble que, la Cour s'étant déclarée compétente, la
démarche à suivre était de déterminer, conformément aux principes
applicables à l’interprétation des traités, si le compromis d’arbitrage
exigeait effectivement que le Tribunal réponde à cette question. Si l’inter-
prétation de la Cour était différente de celle du Tribunal, il fallait ensuite
déterminer si celle du Tribunal était aussi plausible que celle de la Cour. Si
les deux étaient également plausibles, chacune étant justifiée par un
processus légitime d’interprétation, des considérations tenant à la sécurité
des procédures d’arbitrage quant au caractère définitif des sentences lais-
seraient supposer que la Cour devrait s'abstenir de remplacer l’interpréta-
tion du Tribunal par la sienne propre. La Cour pourrait le faire unique-
ment si elle s’était satisfaite que l’interprétation du Tribunal constituait
une erreur manifeste et grave au regard de son mandat. Une argumenta-
tion marginale ou contestable ne suffirait pas.

J'aurais pensé, avec tout le respect que je dois à la Cour, qu’il s’agis-
sait là d’une démarche relativement directe; qu’elle avait l’avantage de

57
SENTENCE ARBITRALE (OP. IND. SHAHABUDDEEN) 107

permettre à la Cour de résoudre la question de fond, qui intéressait de
toute évidence la Guinée-Bissau, de savoir si l’interprétation du Tribunal
était juste ou non, et que cette démarche aurait offert toutes les garanties
nécessaires à la stabilité de la procédure d’ arbitrage international.

La Cour toutefois n’a pas adopté cette démarche. Le raisonnement de la
Cour tend plutôt à conclure que le Tribunal avait raison d’affirmer qu'il
n’était pas compétent pour répondre à la seconde question et tout lecteur
de l’arrêt (et en particulier de son paragraphe 56) est en droit de penser que
c’est là la conclusion naturelle. La Cour, cependant, s’arréte avant de
parvenir a cette conclusion, se limitant a dire que:

« Dés lors, le Tribunal a pu, sans méconnaitre manifestement sa
compétence, juger que la réponse qu'il avait donnée à la première
question n’était pas négative, et que par suite il n’avait pas compé-
tence pour répondre à la seconde. » (Arrêt, par. 60.)

L'arrêt n’aborde donc pas la question de savoir si le Tribunal a inter-
prété correctement le compromis pour ce qui est du point spécifique
qu'était sa compétence de répondre à la seconde question. La raison s’en
trouve dans la distinction qu’effectue la Cour entre recours en nullité et
appel au regard de décisions faites dans l’exercice de la compétence de la
compétence. Evoquant l’argumentation de la Guinée-Bissau sur cette
question, l'arrêt dit ceci:

« Par le moyen susmentionné, la Guinée-Bissau critique en réalité
l'interprétation donnée dans la sentence des dispositions du compro-
mis qui déterminent la compétence du Tribunal, et en propose une
autre. Mais la Cour n’a pas à se demander si le compromis était
susceptible ou non de plusieurs interprétations en ce qui concerne la
compétence du Tribunal, et dans l’affirmative à s’interroger sur celle
qui eût été préférable. En procédant de la sorte, la Cour traiterait en
effet la requête comme un appel et non comme un recours en nullité.
La Cour ne saurait procéder de la sorte en l’espèce. Elle doit seule-
ment rechercher si le Tribunal, en rendant la sentence contestée, a
manifestement méconnu la compétence qui lui avait été donnée par
le compromis, en outrepassant sa compétence ou en ne l’exerçant
pas. » (Arrêt, par. 47.)

Le problème que suscite cette approche est que tout en laissant sans
réponse une question qui importe à l’une des Parties au différend, à savoir
la justesse ou non de l'interprétation du Tribunal, elle ouvre la possibilité,
du moins en théorie, que l'interprétation ait été incorrecte. Car si l’on
prétend que l'interprétation du Tribunal était simplement une des inter-
prétations qu’il était possible de donner au compromis d’arbitrage «sans
qu’il y ait méconnaissance manifeste de sa compétence », on laisse subsis-
ter la possibilité qu’une autre interprétation du compromis fût possible,

58
109 ARBITRAL AWARD (SEP. OP. SHAHABUDDEEN)

“La source du caractére obligatoire de la sentence arbitrale ne
vient pas d’en haut, d’une autorité supérieure, mais d’en bas, d’un
traité conclu par les parties, qui se soumettent ainsi à la norme du
droit coutumier international ‘pacta sunt servanda’, qui est en méme
temps la norme fondamentale du droit des gens conventionnel.”
(Wilhelm G. Hertz, “Les ‘fondements’ de la nullité dans la justice
internationale”, Revue internationale de la théorie du droit, 1938,
Vol. 12, p. 327, at p. 331.)

Carlston gave his understanding of the position in these words:

“By entering into the arbitration agreement and participating in
the proceedings before the tribunal, the parties impliedly engage to
execute the award when rendered.” (K. S. Carlston, The Process of
International Arbitration, 1946, p. 205.)

The finality of an arbitral award is a well-settled part of customary inter-
national law; but it is a part of the law which leans on the actual or pre-
sumed will of the parties.

It is likewise the case that “[t]he competence of an arbitral tribunal to
decide questions of its own jurisdiction is unquestionably firmly estab-
lished as a principle of international arbitral law” (ibid., p. 74). Many
authorities attest to the principle and rightly proclaim its importance. But
it seems to me that the law on the point, clear and settled as it is, is itself
founded on the theory of such competence being ultimately derived from
a grant presumed by law to have been made to the tribunal by the parties,
who are always competent to do so expressly. This is illustrated by
Article 14 of the 1875 draft Arbitral Procedure of the Institut de droit
international, reading:

“Dans le cas où le doute sur la compétence dépend de l’interpréta-
tion d’une clause du compromis, les parties sont censées avoir donné
aux arbitres la faculté de trancher la question, sauf clause contraire.”
(Ernest Lehr, Tableau général de l'organisation, des travaux et du per-
sonnel de l’Institut de droit international pendant les deux premières
périodes décennales de son existence (1873-1892), 1893, p. 127.)

Some 80 years later, this significant “clause contraire” was reflected in the
Court’s statement in the Nottebohm case (cited in paragraph 46 of the
Judgment in the present case) to the effect

“that, in the absence of any agreement to the contrary, an international
tribunal has the right to decide as to its own jurisdiction and has the
power to interpret for this purpose the instruments which govern that
jurisdiction” (1.C.J. Reports 1953, p. 119; emphasis added; and see
Berlia, loc. cit., p. 117).

The theory, it would seem, is that, where they abstain from exercising their
right to exclude the power, the parties “sont censées avoir donné aux arbi-
tres la faculté de trancher la question”.

60
SENTENCE ARBITRALE (OP. IND. SHAHABUDDEEN) 109

«La source du caractère obligatoire de la sentence arbitrale ne
vient pas d’en haut, d’une autorité supérieure, maïs d’en bas, d’un
traité conclu par les parties, qui se soumettent ainsi à la norme du
droit coutumier international «pacta sunt servanda », qui est en même
temps la norme fondamentale du droit des gens conventionnel. »
(Wilhelm G. Hertz, « Les « fondements » de la nullité dans la justice
internationale», Revue internationale de la théorie du droit, 1938,
vol. 12, p. 331.)

Quant a Carlston, sa position est la suivante:

«En concluant accord d’arbitrage et en participant à la procé-
dure devant le tribunal, les parties s’engagent implicitement à appli-
quer la sentence une fois prononcée. » (K. 8S. Carlston, The Process of
International Arbitration, 1946, p. 205.)

Le caractère définitif de la sentence arbitrale constitue un élément bien
assis du droit international coutumier, mais c’est un élément qui s’appuie
sur la volonté réelle ou présumée des parties.

Il est vrai également que «(IJa compétence d’un tribunal arbitral à tran-
cher les questions de sa propre compétence est incontestablement et
fermement établi comme principe du droit international de l’arbitrage »
(ibid. p. 74). De nombreux auteurs confirment ce principe et insistent à
juste titre sur son importance. Mais il me semble que le droit sur ce point,
aussi clair et établi soit-il, s’appuie à son tour sur la théorie selon laquelle,
en derniére instance, cette compétence est censée, en droit, avoir été
conférée au tribunal par les parties, qui ont toujours le droit de le faire
expressément. C’est ce qu’illustre l’article 14 du projet de procédure arbi-
trale de 1875 de l’Institut de droit international, qui est le suivant:

« Dans le cas où le doute sur la compétence dépend de l’interpréta-
tion d’une clause du compromis, les parties sont censées avoir donné
aux arbitres la faculté de trancher la question, sauf clause contraire.»
(Ernest Lehr, Tableau général de l'organisation, des travaux et du
personnel de l’Institut de droit international pendant les deux premières
périodes décennales de son existence (1873-1892), 1893, p. 127.)

Quelque quatre-vingts ans plus tard, cette «clause contraire » significative
est reflétée dans les propos de la Cour dans l’affaire Nottebohm (citée au
paragraphe 46 de l’arrêt en cette instance) selon lesquels

« à moins de convention contraire, un tribunal international est juge de
sa propre compétence et a le pouvoir d'interpréter à cet effet les actes
qui gouvernent celle-ci » (C.1.J. Recueil 1953, p. 119; les italiques sont
de moi; voir également Berlia, loc. cit., p. 117).

Il semblerait que la théorie veuille que, lorsqu'elles s’abstiennent d’exer-
cer leur droit d’exclure ce pouvoir, les parties «sont censées avoir donné
aux arbitres la faculté de trancher la question ».

60
SENTENCE ARBITRALE (OP. IND. SHAHABUDDEEN) 110

Du point de vue de la portée et du fondement de la compétence de la
compétence, le problème juridique qui se pose peut donc se formuler
comme suit: en confiant à l’arbitre, que ce soit expressément ou par l’effet
du droit, la compétence pour interpréter le compromis, dans quelles
limites, si limite il y a, les parties s’engagent-elles à être liées par l'exercice
de la compétence de l’arbitre qui entrainerait une interprétation erronée
du compromis à propos de ses pouvoirs? En l’occurrence, la question
serait de savoir si les parties acceptaient d’être liées par une interprétation
erronée — le cas échéant — du compromis sur le point important et
majeur de savoir si la seconde question devait recevoir une réponse. Il est
concevable que, dans le but plus général d’obtenir un règlement de leur
différend, les parties soient convenues d’accepter d’être liées par des déci-
sions prises dans une marge tolérable d'appréciation quant à la compé-
tence sur des points mineurs, même si ces décisions se révèlent être
erronées. Peut-on aller jusqu’à concevoir que les parties accepteraient
aussi d’être liées de la même manière par des décisions erronées quant aux
pouvoirs du tribunal affectant le fond de sa mission? Certes non. Mais
alors, lorsqu'une question comme celle-là se pose, comme elle se pose ici,
comment la résoudre si la Cour ne peut affirmer, du point de vue de
l'interprétation des traités, que la décision du Tribunal était en fait la
bonne? On comprend mal la raison pour laquelle la Cour doit considérer
le problème comme réglé par le fait que le Tribunal a donné au compro-
mis une interprétation qui aurait pu être donnée sans méconnaissance
manifeste de sa compétence. Cette façon de voir les choses laisse subsister
la possibilité que si une telle interprétation peut fort bien s’avérer juste,
elle peut tout autant, du moins en théorie, être fausse.

Il peut être utile de se pencher sur deux affaires dans lesquelles on a
soutenu qu’une sentence arbitrale était nulle, à savoir l'affaire Orinoco
Steamship Co. et l'affaire de la Sentence arbitrale rendue par le roi
d’Espagne le 23 décembre 1906.

Dans l'affaire de l’Orinoco Steamship Co., la Cour permanente d’arbi-
trage a fait valoir que « ’appréciation des faits et l'interprétation des textes
relevaient de la compétence de l’arbitre » et que

«ses décisions, lorsqu'elles s’appuient sur une telle interprétation, ne
sauraient être contestées par ce tribunal, dont le devoir est non de
dire si l’affaire a été bien ou mal jugée, mais si la sentence doit être
annulée; que si une décision arbitrale pouvait être contestée sous
prétexte d’appréciation erronée, l’appel et la revision, que les
conventions de La Haye de 1899 et 1907 voulaient précisément éviter,
deviendraient la règle générale» (Recueil de la Cour de La Haye,
publié sous la direction de J. B. Scott, 1916, p. 231).

Ces observations, notamment celle selon laquelle «l’appréciation des
faits et l’interprétation des textes» relèvent «de la compétence de l’ar-
bitre », avaient trait à des décisions prises par lui sur le fond de l’affaire, et
non à des décisions prises par lui dans l'exercice de la compétence de la

61
SENTENCE ARBITRALE (OP. IND. SHAHABUDDEEN) 111

compétence, l’idée étant qu’un recours en nullité contre une décision de ce
genre n'autorise pas l'instance devant laquelle le recours est porté à
contrôler l'appréciation par le tribunal des faits et des documents donnant
lieu à la décision dudit tribunal au fond. Quant aux décisions prises dans
l'exercice de la compétence de la compétence (concernant, en cette
instance, l'obligation en vertu du compromis d’être d’une équité absolue),
il semblerait que la Cour permanente d’arbitrage ait examiné directement
la question de savoir si la décision prise par l’arbitre quant à ses pouvoirs,
ou à la façon de les exercer, était correcte.

La décision prise par la Cour en l'affaire de la Sentence arbitrale rendue
par le roi d'Espagne fait valoir de même que «la sentence n'étant pas
susceptible d’appel, elle [la Cour] ne peut entreprendre l’examen des
objections soulevées par le Nicaragua à la validité de la sentence comme
le ferait une cour d’appel » (C.1.J. Recueil 1960, p. 214, et paragraphe 25 de
l’arrêt en la présente instance). Cependant, il est difficile de voir où inter-
vient cette considération lorsque la Cour en vient à traiter de ce qui semble
être une contestation de l'exercice de la compétence de la compétence de
l'arbitre. La Cour a réglé un élément de l’argumentation en estimant que
certaines interprétations possibles des articles du traité Gamez-Bonilla
concernant la procédure de nomination de l’arbitre étaient des interpréta-
tions que l’on aurait pu retenir de ces dispositions dans l’exercice du
pouvoir des deux arbitres nationaux de les interpréter; mais cela concer-
nait le pouvoir constitutif qu’avaient les deux arbitres «d’interpréter et
d’appliquer les articles en question en vue de s’acquitter de leur tâche
d'organisation du tribunal arbitral » (ibid., p. 206), et non les fonctions du
tribunal une fois celui-ci créé. En ce qui concerne ces fonctions, il est une
question qui a été soulevée: celle de savoir si l'arbitre avait mal interprété
le compromis en supposant que celui-ci lui conférait le pouvoir d’accor-
der des compensations pour établir une frontière naturelle bien détermi-
née. Il ne semble pas que la Cour ait abordé le problème en se disant que la
seule question dont elle était saisie était de savoir si l’interprétation faite
par l'arbitre était une interprétation qui pouvait être adoptée sans mécon-
naissance manifeste de la compétence; la Cour a déterminé que cette
interprétation était en fait la bonne, et elle l’a fait après avoir procédé à son
propre «examen du traité» et donné sa propre interprétation (ibid.
p. 215). Selon moi, lorsque la Cour insiste qu’elle n’est pas une cour
d’appel et qu’elle «n’est pas appelée à dire si l'arbitre a bien ou mal jugé »
(ibid., p. 214), la décision de l'arbitre à laquelle se réfère la Cour est sa
décision sur le fond de l’affaire, et non sa décision interprétant le compro-
mis sur la question de ses pouvoirs sur le fond. Comme je l’ai dit plus haut,
j'ai la même impression en ce qui concerne la remarque correspondante
de la Cour permanente d’arbitrage dans l’affaire Orinoco Steamship Co.

Dans ces deux affaires, si l'instance saisie évoque la distinction entre
appel et recours en nullité, c’est apparemment pour ne pas perdre de vue
que dans le cadre d’un recours en nullité elle ne saurait ête amenée à
réexaminer le fond de la décision contestée, la seule question qu’elle doit
examiner étant celle de savoir si la décision résulte de l'exercice valide du

62
SENTENCE ARBITRALE (OP. IND. SHAHABUDDEEN) 112

pouvoir de statuer du tribunal et non, dans l’affirmative, celle de savoir s’il
avait raison sur le fond. Sans vouloir exclure de maniére dogmatique la
possibilité d’autres interprétations, je ne vois dans aucune de ces affaires
l’idée que, lorsqu’un recours en nullité s’appuie sur la contestation de la
validité de l'interprétation faite par le tribunal du compromis en tant que
source de ses pouvoirs, l'instance saisie de cette affaire doit se borner à se
demander si l'interprétation faite par le tribunal était une interprétation
qu’il pouvait retenir sans méconnaitre manifestement sa compétence et ne
pourrait se prononcer sur le bien-fondé ou non de l'interprétation dans le
cas où l’interprétation en question remplit cette condition. Dans l’exercice
des pouvoirs juridictionnels qu’il peut avoir, un tribunal a manifestement
des pouvoirs d’appréciation des éléments factuels et documentaires dont
il est saisi pour évaluation et décision. Il en va de même, dans une certaine
mesure, lorsque la compétence d’un tribunal dépend de son appréciation
d’une question devant être replacée dans le contexte des dispositions juri-
dictionnelles du compromis (Interprétation de l'accord gréco-turc du
Ie’ décembre 1926 (protocole final, article IV), avis consultatif. 1928,
C.PJ.I. série B n° 16, p. 19-22, et J. L. Simpson et Hazel Fox, International
Arbitration, Law and Practice, 1959, p. 252). Mais de tels pouvoirs d’appré-
ciation sont de nature sensiblement différente de celle des pouvoirs
d’appréciation concernant les pouvoirs juridictionnels que le compromis
lui-même confère directement au tribunal.

Il se peut fort bien que, dans la pratique, la différence entre l’opinion de
la Cour et celle exposée ici soit une différence d’approche plutôt que de
résultat. Mais il faut peut-être attacher une certaine importance à
l’approche. Je souscris à l’avis qui sous-tend la décision de la Cour, à
savoir que le pouvoir qu’elle a de revoir l'interprétation du compromis est
limité, mais je ne partage pas son point de vue sur le fondement de ces
limites. Pour moi, ces limites n’empêchent pas la Cour, en principe, de se
prononcer sur la justesse de l’interprétation du Tribunal, mais exigent
simplement que la Cour fasse preuve d’une certaine prudence en se
prononçant sur cette question: j’associerais directement et fermement ces
limites à des considérations relatives à la sécurité du processus arbitral
quant au caractère définitif des sentences, et à la nécessité, qui en est le
corollaire logique, pour la Cour de suffisamment bien fonder la décision
par laquelle elle déterminerait si sa propre interprétation du compromis a
une clarté si éclatante qu’elle doit supplanter celle du Tribunal, à suppo-
ser que les deux diffèrent. Je pense que ce point de vue s’aligne sur l’orien-
tation de la jurisprudence qui existe sur ce sujet. Je ne vois aucune relation
entre ces limites et l’idée, qui pourrait être implicite aux paragraphes 47
et 60 de l’arrêt de la Cour, que, du fait qu’il ne s’agit pas d’un appel, la
Cour devrait estimer que le Tribunal est entièrement libre de choisir parmi
les différentes interprétations possibles du compromis concernant
l'essentiel de sa mission, à condition qu'il s'agisse d’interprétations ne
«méconnaissant manifestement pas sa compétence ».

Je ne suis donc pas convaincu qu'il soit satisfaisant, lors d’un recours en
nullité, de chercher à trancher la question en demandant simplement si

63
SENTENCE ARBITRALE (OP. IND. SHAHABUDDEEN) 113

l'interprétation du compromis retenue par le Tribunal quant à ses
pouvoirs était une interprétation qu’il pouvait faire sienne sans qu’il y ait
méconnaissance manifeste de sa compétence. Plus particulièrement,
j'estime que rien, en droit, n’empéchait la Cour de trancher la question de
savoir si le Tribunal, en l’occurrence, pouvait légitimement interpréter le
compromis d’arbitrage dans le sens qu’il n’était pas tenu de répondre à la
seconde question qui lui était posée.

II. LE TRIBUNAL A-T-IL EU RAISON D’ INTERPRETER LE COMPROMIS
DANS LE SENS QUE LA SECONDE QUESTION N’APPELAIT PAS
DE RÉPONSE DE SA PART ?

Jestime que le Tribunal a eu raison d'interpréter le compromis comme
signifiant que la seconde question n’appelait pas de réponse de sa part.

L’allégation de la Guinée-Bissau qu’il fallait répondre à la seconde
question s’appuie sur son argument selon lequel le but et l’objet primor-
diaux du compromis d’arbitrage, tels que le laisse entendre notamment le
préambule, étaient qu'il devait en tout état de cause y avoir une délimita-
tion globale, par une ligne unique, de tous les espaces maritimes consti-
tuant l’objet du différend entre les Parties. C’est sur cette prémisse que le
conseil de la Guinée-Bissau a basé son argumentation:

«la première et la deuxième question posées à l’article 2 étaient les
parties d’une question globale : quelle est la frontière maritime, c’est-
à-dire la frontière de tous les espaces marins? Si elle provenait de
l'échange de lettres, la réponse à la question globale découlerait de
celle à la première question; sinon, elle découlerait de la réponse à la
deuxième.» (Audience publique du 9 avril 1991, après-midi,
CR 91/7, p. 58, M. Galväo Teles.)

Cette interprétation des deux questions, fondée sur le désir de parvenir à
une délimitation globale, est certes séduisante et la jurisprudence permet
jusqu’à un certain point de la défendre: en effet, dans plusieurs affaires
bien connues, elle met en garde contre les restrictions que représente une
approche étroitement grammaticale qui, en interdisant à la Cour de déter-
miner ce que les parties entendaient réellement par les mots retenus, pour-
rait faire échouer l’objet et le but véritables d’un traité.

Mais, malgré toute la souplesse qu'offre cette jurisprudence, l’interpré-
tation que fait la Guinée-Bissau de ces deux questions est-elle raisonna-
blement compatible avec leur libellé exact? Sans qu’il soit en aucune
façon nécessaire de se référer aux travaux préparatoires, je ne disconviens
pas que le compromis d’arbitrage lui-même témoigne du désir général des
Parties de voir régler leur différend de manière globale. Toutefois, il me
semble que le dispositif du compromis reflète une intention spécifique qui
n’est pas totalement compatible avec ce désir général, en ceci que l’inten-
tion dont il est témoigné était certes de réaliser le désir des Parties, et de le
réaliser par le biais de l’arbitrage prévu, mais seulement sous réserve d’une

64
SENTENCE ARBITRALE (OP. IND. SHAHABUDDEEN) 114

condition préalable qui, en l’occurrence, n’a pas été satisfaite. C’est ce déca-
lage partiel entre le souhait apparent et le mécanisme spécifique qui consti-
tue la spécificité du problème juridique en cause. Comment le résoudre ?

Les dispositions clés du compromis d’arbitrage, figurant à l’article 2,
posent deux questions au Tribunal, formulées de façon à indiquer claire-
ment que si, en toute circonstance, le Tribunal est tenu de répondre à la
première question, il a à répondre à la seconde question seulement «en
cas de réponse négative à la première question...» Ainsi, la structure
même de cette disposition envisageait la possibilité que seule la première
des deux questions puisse exiger une réponse. Cela étant, pour montrer
que le Tribunal était tenu de procéder à une délimitation globale quelles
que soient les circonstances, il faudrait démontrer que le Tribunal était à
la fois compétent pour procéder à cette délimitation et tenu de le faire en
réponse à la première question si, pour une raison quelconque, il était
répondu uniquement à cette question. Cependant, il semble clair (et nous
reviendrons sur ce point plus loin) qu’une délimitation globale ne pouvait
en aucun cas constituer une réponse à la première question. Comme il est
clair aussi que la première question pouvait bien être la seule appelant une
réponse, il s'ensuit que, par la force des choses, l’argument selon lequel le
Tribunal était tenu, en toutes circonstances, de procéder à une délimita-
tion globale est mis en échec. Avec cet échec, le fondement conceptuel de
l’argumentation présentée par la Guinée-Bissau disparaît, et c’est la fin de
l'affaire.

Mais que se passe-t-il si cette conclusion est fausse? Comme nous
l'avons vu, l'argument de la Guinée-Bissau était qu’une délimitation
globale s’imposait quelles que soient les circonstances et que, si la réponse
donnée par le Tribunal à la première question n’aboutissait pas à cette
délimitation, il fallait donc à cette fin passer à la seconde. Ce raisonne-
ment semblerait impliquer que la Guinée-Bissau était d’avis que la
première question renfermait la possibilité de procéder à une délimitation
globale. Il convient de rappeler cependant que, pendant la procédure
arbitrale, ce pays s’est opposé, avec succès, à l'affirmation du Sénégal
selon laquelle une réponse affirmative à la première question confirmant
la validité de l’accord de 1960 pourrait donner lieu à une délimitation
globale. Le Sénégal, pour sa part, a accepté la décision du Tribunal sur ce
point. Devant la Cour, aucune des Parties n’a soutenu qu'il était possible,
ne serait-ce que sur le plan théorique, d’aboutir à une délimitation globale
d’aucune sorte en vertu d’une réponse, quelle qu’elle fût, au point soulevé
par cette question, à savoir si l’accord de 1960 faisait droit dans les rela-
tions entre les Parties. En effet, la première question ne visait tout simple-
ment pas une délimitation globale. Ainsi, encore qu'il soit parfaitement
vrai, comme l’a fait valoir à maintes reprises la Guinée-Bissau, que la
réponse du Tribunal à la première question n’a effectivement pas
débouché sur une délimitation globale, il est inutile de le dire si, dès le
départ, cette question n’avait pas comme objet cette délimitation globale.
Il serait inutile de le dire puisque cette affirmation reposerait sur une
prémisse inexistante. En conséquence, le fait qu'aucune délimitation ne

65
SENTENCE ARBITRALE (OP. IND. SHAHABUDDEEN) 115

soit intervenue en vertu de la première question ne constituait pas, d’un
point de vue logique, une raison de recourir à la seconde.

On peut soutenir qu’alors même que, pour les raisons indiquées par le
Tribunal, la ligne de 1960 ne pouvait pas constituer une délimitation
globale, cela ne signifiait pas que la première question ne puisse être inter-
prétée comme demandant au Tribunal de dire si cette ligne, à supposer
qu’elle soit confirmée, constituait une telle délimitation, ni que la réponse
du Tribunal constituait une réponse partiellement négative à la question
ainsi comprise. Toutefois, il est difficile de déceler dans le libellé de la
question les éléments d’une telle interprétation. Un argument possible est
que la référence faite dans la question aux «relations » entre les Parties
était une référence à leurs relations au regard de la frontière départageant
tous les espaces maritimes existants, et non seulement les espaces mari-
times qui existaient en 1960. Le résultat serait que le Tribunal, s’il con-
firmait la validité de l’accord de 1960, serait tenu de se demander si
l’accord régissait globalement toutes leurs relations. Selon moi, la dif-
ficulté que suscite cet argument est qu’il paraît nécessaire d’établir une
distinction entre «les relations » entre les Parties et le contenu desdites
relations. Le mot «relations» est défini comme suit: «les divers modes
par lesquels un pays, un Etat, etc., est en contact avec un autre par des
intérêts politiques ou commerciaux » (The Shorter Oxford English Dictio-
nary, 3° éd., 1984, p. 1796), et: «les rapports entre ... nations » (Webster’s
New Dictionary and Thesaurus, Concise Edition, 1990, p. 459). II me semble
que ces «rapports» peuvent concerner des intérêts fort divers et qu’une
référence aux premiers ne suffit pas à identifier les seconds. De ce fait, la
référence, à la première question, aux «relations » entre les Parties ne
permet pas, en soi, d'identifier les espaces maritimes spécifiques consti-
tuant l’objet de ces relations. Ceux-ci doivent se déduire de la référence
faite à cette question dans l'accord de 1960, qui ne concernait évidemment
que certains des espaces maritimes des Parties. En effet, en demandant si
Paccord de 1960 faisait droit dans les relations entre les Parties, la
première question tendait en fait à savoir si l'accord faisait droit en ce qui
concerne la frontière délimitant les espaces maritimes visés dans l’accord,
et pas en ce qui concerne aussi les espaces maritimes qui n’y étaient pas
mentionnés. Rien dans la question ne vient étayer le point de vue selon
lequel la question demandait au Tribunal de dire si la délimitation de
1960, à supposer qu'elle soit maintenue, devait être élargie pour englober
l’ensemble des espaces maritimes existants des Parties.

On peut soutenir que cette conclusion ne représente pas l'interprétation
faite par le Tribunal de la première question. Ayant considéré que
l'accord de 1960 faisait droit dans les relations entre les Parties, le Tribu-
nal s’est ensuite penché sur l'application spatiale de l’accord. Le Sénégal
avait soutenu que, en raison de certains facteurs, la ligne tracée par
l’accord de 1960 s’appliquait à tous les espaces maritimes que connaît à
Vheure actuelle le droit international, et n’était par conséquent plus limi-
tée aux espaces mentionnés dans l’accord lui-même. À ce propos, le
Tribunal dit ceci:

66
SENTENCE ARBITRALE (OP. IND. SHAHABUDDEEN) 116

«Le Tribunal ne cherche pas ici s’il existe une délimitation des
zones économiques exclusives fondée sur une norme juridique autre
que l’accord de 1960, telle qu’un accord tacite, une coutume bilaté-
rale ou une norme générale. Il cherche seulement à voir si l'accord, en
lui-même, peut être interprété de manière à englober la délimitation
de l’ensemble des espaces maritimes actuellement existants. » (Sen-
tence, par. 83.)

Ces remarques signifient-elles que, pour le Tribunal, la première question
cherchait en fait à savoir si la délimitation effectuée par l’accord de 1960,
au cas où sa validité serait confirmée, régissait l'ensemble des espaces
maritimes actuellement existants? Dans l’affirmative, la réponse qu'il a
donnée — à savoir que l’accord ne concernait que la mer territoriale, la
zone contigué et le plateau continental — peut fort bien être perçue
comme une réponse négative à la première question, appelant par consé-
quent une réponse à la seconde.

Cependant, si l’on replace cette citation dans son contexte, je ne pense
pas qu’elle démontre que le Tribunal a compris que par la première ques-
tion on lui demandait de dire si la frontière de 1960 s’appliquait de
manière globale. En réponse à l'argumentation du Sénégal, le Tribunal a
bien veillé à établir une distinction entre la délimitation effectuée par
l’accord de 1960 lui-même et toute autre délimitation ultérieure fondée
«sur une norme juridique autre que l’accord de 1960, telle qu’un accord
tacite, une coutume bilatérale ou une norme générale». Le Tribunal a
considéré que la première question avait trait uniquement à la délimita-
tion de 1960 et ne conduisait pas à s’interroger sur toute autre délimitation
possible. Par conséquent, le Tribunal, dans le cadre de la première ques-
tion, ne s’est intéressé qu’à l'application spatiale de la délimitation opérée
par l’accord de 1960 lui-même, et non à l’application spatiale d’une autre
délimitation pouvant intervenir par la suite sur une base autre que cet
accord. C’est précisément parce que le Tribunal a interprété la première
question de cette manière restrictive qu’il a rejeté l'affirmation du Sénégal
que l’accord de 1960 s’appliquait à tous les espaces maritimes existants.
C'était là une réponse négative à une question posée par le Sénégal, et non
une réponse négative à la première question figurant dans le compromis
d'arbitrage.

La réponse du Tribunal ne peut pas être considérée non plus comme
une réponse partielle à la première question. Le fait que l’accord de 1960
ne s’appliquait pas aux espaces maritimes qui n’y étaient pas visés ne
signifie pas que l’accord ne faisait pas pleinement droit. Pour déterminer
dans quelle mesure l’accord faisait droit dans les relations entre les
Parties, il fallait se référer aux espaces maritimes qui y étaient mentionnés,
et non à ceux qui n’y étaient pas visés. L'accord faisait droit entre les
Parties dans toute la mesure envisagée par ses termes mêmes; autrement
dit, il faisait pleinement droit.

On pourrait prétendre — et cet argument a en fait été avancé par le
Sénégal — que la tâche du Tribunal se bornait à dire si l’accord de 1960

67
SENTENCE ARBITRALE (OP. IND. SHAHABUDDEEN) 117

faisait droit « dans les relations entre les Parties », et qu’il n’était pas tenu
de déterminer le champ d'application de l’accord, si la validité de celui-ci
était confirmée. Je ne m’arréte pas sur cette question, car même à supposer
que le Tribunal eût été tenu de le faire, la réponse qu’il a donnée, en ce qui
concerne tant l’applicabilité que la portée de l’accord, ne pouvait, à mon
avis, être considérée comme une réponse négative qui exigerait de recou-
rir à la seconde question.

Pour toutes ces raisons, il me semble que les deux questions ne visaient
pas la même chose. Les deux portaient sur le même sujet général, qu’elles
abordaient cependant sous des aspects différents. Je conviens avec la
Cour que la première question avait trait à la question de savoir si l’accord
de 1960 faisait droit dans les relations entre les Parties, alors que la
seconde avait pour objet de tracer une délimitation maritime au cas où
Paccord ne ferait pas droit. Le Tribunal était en effet tenu de procéder à
une délimitation de tous les espaces maritimes des Parties, mais seule-
ment à la condition de décider dans un premier temps que l’accord de
1960 ne faisait pas droit dans les relations entre les Parties. Comme cette
condition — condition préalable — n’était pas remplie, l'obligation de
procéder à la délimitation n’est jamais intervenue. Prétendre autrement
équivaut à dire que le Tribunal était tenu de répondre à la seconde ques-
tion quelle que fût sa réponse à la première — affirmation qui tombe
d’elle-même.

L'on peut dire qu'il est difficile de défendre une méthode d’interpréta-
tion à tel point rigoureuse qu’elle donnerait au compromis «un sens selon
lequel ... il aurait entièrement omis de poser la véritable question liti-
gieuse...» (voir les observations de la Cour permanente de Justice interna-
tionale dans l’affaire des Zones franches de la Haute-Savoie et du Pays de
Gex, C.PJ.L. série A/B n° 46, p. 139). Comme le différend réel entre les
Parties à cette instance s’étendait à tous leurs espaces maritimes existants,
on peut faire valoir que toute interprétation qui excluait la possibilité d’un
règlement global par le recours à la seconde question est une interpréta-
tion qui omet de poser la véritable question litigieuse. D’un autre côté, le
fait d’obliger à recourir à la seconde question malgré la réponse affirma-
tive du Tribunal à la première constitue un dédain tellement manifeste de
l’exclusion inscrite dans la seconde question, qu’il y a lieu d’envisager
d’appliquer d’autres considérations.

En sa qualité d’ancien membre de la Cour, M. André Gros, l’un des
deux arbitres ayant voté en faveur de la sentence, a eu l’occasion, d’abord
en 1974 puis de nouveau en 1984, de citer le passage suivant de
Charles De Visscher (Problèmes d'interprétation judiciaire en droit interna-
tional public, 1963, p. 24 et 25):

«La fonction de l'interprétation n’est pas de perfectionner un
instrument juridique en vue de l’adapter plus ou moins exactement à
ce que l’on peut être tenté d'envisager comme la pleine réalisation
d’un objectif logiquement postulé, mais de faire la lumière sur ce que
les Parties ont effectivement voulu.» (Compétence en matière de

68
SENTENCE ARBITRALE (OP. IND. SHAHABUDDEEN) 118

pêcheries (Royaume-Uni c. Islande), C.LJ. Recueil 1974, opinion dissi-
dente, p. 149, et Compétence en matière de pêcheries (République fédé-
rale d'Allemagne c. Islande), C.L.J. Recueil 1974, opinion dissidente,
p. 238-239; voir également Délimitation de la frontière maritime dans
la région du golfe du Maine, C.1.J. Recueil 1984, opinion dissidente,
p. 388.)

Comme l’a dit M. Anzilotti, la Cour permanente de Justice internatio-
nale, en se limitant à répondre à une partie seulement de la question « qui
lui est posée», commettrait «un véritable abus de pouvoir» (Régime
douanier entre l'Allemagne et l'Autriche, avis consultatif, 1931, CPJ.I.
série A/B n° 41, p. 69). Cependant, pour éviter la pétition de principe, il
convient tout d’abord de déterminer quelle est la question qui appelle
une réponse (Zones franches de la Haute-Savoie et du Pays de Gex, C.P.J.I.
série C n° 58, p. 610-613, M. Logoz, pour la Suisse, arguendo). Ainsi, si
un compromis peut témoigner du désir des parties d’avoir une réponse
à la totalité de certaines questions, il est concevable que la façon dont ces
questions sont formulées puisse empêcher le tribunal de répondre à
toutes. Face à une affaire semblable, dans laquelle la Cour permanente
de Justice internationale a considéré qu'il n’était pas possible de répondre
à l’une des questions à cause de la façon dont elle était formulée, la Cour
permanente s’est montrée insensible au fait que le compromis lui deman-
dait expressément de répondre à toutes les questions «par une seule
décision ». Elle n’a pas cédé non plus à l’argument selon lequel:

«la conclusion du compromis représentait une transaction entre les
points de vues opposés des Parties, l’un des deux Etats attachant un
intérêt particulier à la question juridique soumise à la Cour par l’ar-
ticle premier, et l’autre s'intéressant spécialement aux questions dont
traite l’article 2; par conséquent, si la Cour ne rendait son arrêt que
sur la question de droit à elle soumise par l’article premier, il en résul-
terait une injustice, car l'équilibre entre les deux Parties serait
détruit» (Zones franches de la Haute-Savoie et du Pays de Gex, arrêt,
1932, C.P.J.I. série A/B n° 46, p. 163).

Cet argument, pourrait-on penser, présente une certaine analogie avec la
présente affaire. Cependant, sans entrer dans le détail des raisons pour
lesquelles cet argument a échoué dans l’affaire en question, j'estime qu’il
échouerait également en l’espéce; des réflexions sur les difficultés que la
sentence risque de susciter lorsque l’on cherchera à procéder à une délimi-
tation globale, tout en méritant de retenir l'attention, ne sont pas décisives.
Evoquant la façon dont la question avait été formulée dans l’affaire des
Zones franches, la Cour permanente de Justice internationale dit ceci:

«Si l'obstacle qui s'oppose à l’accomplissement d’une partie de la
mission que les Etats en cause entendaient confier à la Cour résulte
des termes du compromis lui-même, c’est directement de la volonté
des Parties que cet obstacle découle. » ([bid.)

69
SENTENCE ARBITRALE (OP, IND. SHAHABUDDEEN) 119

Il me semble qu’en l’espéce cet obstacle est créé par la volonté des
Parties elles-mêmes, telle qu’elles l’ont exprimée dans les premiers mots
de la seconde question. En outre, ces mots ayant été introduits sur l’insis-
tance de la Guinée-Bissau elle-même, il semblerait qu'il ne faille pas
perdre de vue que, comme l’a dit naguère M. Anzilotti, «il n’est que juste
que ce gouvernement supporte les conséquences de la rédaction peu claire
d’un document qui émane de lui» (Réforme agraire polonaise et minorité
allemande, C.P.J.I. série A/B n° 58, opinion dissidente, p. 182). Les mots
clés, en l’occurrence, sont clairs; tout effort pour les masquer se heurte
aux mots de M. Rolin, «la Cour estimera sans doute qu'il faut lire ce qui
est écrit» (C.I.J. Mémoires, Anglo-Iranian Oil Co. p. 486).

L’arbitrage international est une utile procédure de règlement paci-
fique. La communauté internationale y attache de la valeur, à juste titre.
De toute évidence, il ne faut pas que son utilité soit compromise par des
contestations sans fin du caractère définitif des sentences. Tout aussi
manifestement, il serait peu judicieux de chercher à protéger le système en
acceptant de ne pas remédier, le cas échéant, à un grave défaut de son
fonctionnement: la sauvegarde du système et sa crédibilité sont liées. A
mon avis, cependant, le grief en la présente affaire n’a pas été établi.
Certes, la sentence du Tribunal n’a pas abouti à une délimitation globale
de tous les espaces maritimes en litige. Cela dit, ce reproche s’adresse non
à la sentence, mais à la façon dont les Parties ont délibérément choisi de
formuler les questions qu’elles ont posées au Tribunal. Quant à la raison
pour laquelle elles ont formulé les questions de cette manière, un tribunal
n’a pas à chercher plus loin que les mots de Charles De Visscher:

«Il n’est pas rare qu'il faille considérer comme adéquate une inter-
prétation qui n’assigne au traité qu’une efficacité restreinte, à pre-
mière vue peu conforme à ce qui, en bonne logique, pourrait appa-
raître comme son but. Cette inefficacité partielle peut s'expliquer,
en fait, par la volonté réfléchie des contractants de ne pas s'engager
au-delà d’un certain point.» (De Visscher, op. cit., p. 77.)

(Signé) Mohamed SHAHABUDDEEN.

70
